Fish, J.
1. A motion for a new trial in a criminal case, based on the general grounds that the verdict complained of was contrary to law and evidence, does not raise any question as to the constitutionality of an act of the General Assembly. S., F. & W. Ry. Co. v. Hardin, 110 Ga. 433.
2. When a motion for a new trial fails to make special assignments of error, the same can not be supplied in a bill of exceptions alleging error in overruling such motion. Clay v. Smith, 108 Ga. 189; Newman v. Day, Id. 813.
3. The evidence not only warranted but demanded the verdict.

Judgment affirmed.


All the Justices concurring.